number release date may uil gl-109293-00 bulletin no ’0’4 cid dollar_figure ’6 department of the treasury office_of_chief_counsel internal_revenue_service no greater burden to bear bankruptcy does not alter who has burden_of_proof bankruptcy does not alter the burden_of_proof imposed by substantive law in raleigh v illinois department of revenue u s lexis s ct date the supreme court ruled that the trustee retained the burden_of_proof in bankruptcy where underlying state law put that burden on the taxpayer outside of bankruptcy when it purchased an airplane out of state a corporation was charged with a use_tax by the state of illinois the corporation went belly-up and its principal officer who was in bankruptcy was charged with an equivalency penalty like the trust fund recovery penalty the debtor contested the penalty on the issue of wilfullness the trustee challenged the state’s claim and argued that despite a state law provision shifting the burden_of_proof to the responsible_officer charged with the penalty in bankruptcy federal_law controlled the trustee argued that historically creditors had the burden_of_proof in bankruptcy the supreme court disagreed the court found the basic federal rule in bankruptcy is that state law governs the substance of claims as the burden_of_proof is a substantive aspect of a claim it is determined by state law in the absence of explicit alteration by the bankruptcy code although the code does provide particular burdens of proof in certain instances such as b c sec_362 relief from the automatic_stay the code’s silence in this instance means that burden remains the same as outside of bankruptcy bankruptcy code cases proofs of claim statute says what it means and means what it says high court holds only named party can invoke statute in a decision with implications beyond its holding the supreme court ruled that only a trustee may pursue a claim for administrative expenses under b c sec_506 however its decision in hartford underwriters insurance co v union planters bank n a u s lexis s ct date has potential interpretive significance for any may bulletin no bankruptcy code provision where the statute gives a right to a particular party in the court’s view where a statute says that a certain party may act this necessarily precludes any other party from acting in hartford an insurance carrier provided coverage to the debtor unaware of its bankruptcy and without payment of premiums when the bankruptcy converted to a liquidation the insurance carrier discovered that the only assets were encumbered by a secured creditor the carrier tried to recover its administrative expense claim under b c sec_503 and sec_506 from the secured assets since sec_506 may only be used by the bankruptcy trustee the court held the carrier was without a remedy in its final footnote the court noted that it was not ruling on the rights of creditors to pursue a derivative action for the estate where the trustee has been asked to pursue an action and has refused to do so because the trustee in the present case was not asked and therefore did not refuse to pursue the present action bankruptcy code cases bankruptcy court awards emotional distress damages for stay violation stressed out finding that peace of mind is invaluable the bankruptcy court in this case awarded debtors dollar_figure for the trauma they experienced in receiving a notice_of_intent_to_levy from the service in re covington bankr lexis bankr d s c date the debtors filed for chapter bankruptcy on date the service received notice and filed a proof_of_claim in the amount of dollar_figure the debtors then filed amended returns for - which the service determined to be frivolous after assessing a dollar_figure frivolous_return penalty for each year the service sent notices of the assessments using form 866a a second notice was mailed on date on december the service mistakenly sent notices of intent to levy for each frivolous_return penalty on december the debtor’s attorney mailed the service requesting the notices cease the service’s bankruptcy specialist who had been on christmas vacation responded on january by putting a hold on the debtors’ accounts and telephoning the debtors’ attorney’s office the debtors then filed suit for damages resulting from the violation of the stay the service argued that a notice_of_intent_to_levy was really a notice of assessment and so did not violate the automatic_stay the court didn’t buy it where the creditor has actual knowledge of the bankruptcy which the service did a violation of the stay is willful the court would not award punitive_damages nor attorneys fees to the pro_se litigants however the court found that the debtors previously had a bank account levied by a creditor not the service and were fearful that this would occur again this was sufficient for a finding of actual damages may bulletin no the court stated that while damages for mental anguish can be difficult to prove the natural and powerful emotional reaction cannot be dismissed as fleeting or inconsequential the court also found that such mental anguish need not be proved by medical or other expert testimony bankruptcy code cases automatic_stay sec_362 contempt for violation may bulletin no cases anti-injunction_act fayeghi v commissioner u s app lexis 9th cir date - taxpayers filed a return listing a tax debt of dollar_figure which was not paid the service assessed the tax in after which the taxpayers filed an amended_return claiming only a liability of dollar_figure which again was not paid the service treated the amended_return as a claim_for_abatement in the service proposed to determine that the taxpayers had a deficiency of dollar_figure for their return in the service sent a notice_of_deficiency to which the taxpayers filed a petition for redetermination in tax_court the taxpayers then filed a motion for injunctive relief under sec_6213 but only as to the dollar_figure the ninth circuit found that the anti-injunction_act sec_7421 bars relief although sec_6213 is an exception to the act it applies only to collection_of_taxes in deficiency proceedings and the dollar_figure is not a deficiency but is the amount of tax admitted as due by the taxpayers the filing of an amended_return has no effect on the collection process the appellate court held and does not require the service to treat the amount of tax due on the taxpayer’s original return as a deficiency bankruptcy code cases chapter effect of confirmation in re black u s dist lexis d az date - service filed notice_of_federal_tax_lien before debtor filed chapter bankruptcy service then filed proof_of_claim for dollar_figure which debtor did not object to debtor’s plan however provided for payment of only dollar_figure in priority taxes the service did not object and the plan was confirmed after the bankruptcy closed the service gave notice of its intent to collect the remainder of the secured debt the district_court affirming the bankruptcy court held that when a creditor has notice and opportunity to object the finality of a confirmation order is absolute even if the plan conflicts with the bankruptcy code or rules bankruptcy code cases chapter effect of confirmation bankruptcy code cases setoff sec_553 refunds in re munson u s dist lexis c d ill date - confirmation of a chapter plan does not alter or extinguish a creditor’s right to setoff debtor filed a chapter plan listing the service’s claim for taxes the debtor then filed for a tax_refund claiming it as exempt then had her plan confirmed without objection the service filed a motion to lift stay and setoff which the bankruptcy court denied the district_court disagreed with the bankruptcy court’s conclusion that a confirmed plan binds all creditors instead the court ruled a creditor with a valid right of setoff as the united_states had here under b c sec_553 trumps section may bulletin no bankruptcy code cases determination of tax_liability sec_505 amount or legality of any_tax liability in re 247_br_321 bankr m d fla - bankruptcy court’s ability under b c sec_505 to determine the amount and legality of any_tax does not extend to penalties or interest in addition court cannot review service’s failure to abate interest under sec_6404 bankruptcy code cases exceptions to discharge no late or fraudulent_returns in re carnes 244_br_435 bankr w d mo - debtor failed to file tax returns because he lacked funds to pay taxes but cooperated with service audit debtor then filed chapter bankruptcy arguing that his taxes were dischargeable under b c a c examining the applicable case law the district_court concluded that although mere nonpayment of taxes without more is insufficient grounds for nondischargeability where debtor is aware of his duty to pay has the ability to pay and takes steps to avoid payment as in this case debtor wilfully attempted to evade or defeat payment of taxes bankruptcy code cases interest administrative and gap expenses in re stacy bankr lexis bankr w d va date - post- petition pre-confirmation interest on a nondischargeable tax claim survives bankruptcy against the chapter debtor personally bankruptcy code cases liens determination of secured status in re hoekstra no 99-12361-ssm bankr e d va date - service’s tax_lien against real_property was third in priority after two mortgages which combined exceeded the equity in the property the bankruptcy court allowed the chapter debtor to strip the service’s unsecured lien based on in re 219_br_394 e d va bankruptcy code cases preference sec_547 in re anderson bankr lexi sec_475 bankr e d ky date - taxpayer against whose property nftls had been filed was injured in an auto accident and subsequently filed chapter bankruptcy when the trustee recovered certain settlement payments as preferences the service claimed priority under its liens the court agreed that as the service’s lien attached to the debtor’s rights in the settlement proceeds any such proceeds recovered also would be subject_to the nftls consequently the service had a secured claim to the extent of such recoveries bankruptcy code cases proofs of claim sec_501 united_states v johnson u s dist lexis n d ga date - this bankruptcy opinion deals primarily with income allocation issues but a portion is devoted to an analysis of who bears the burden_of_proof in establishing a claim may bulletin no in bankruptcy the court here held that the service like any other creditor has the ultimate burden_of_proof in establishing the validity and amount of its claim bankruptcy code cases setoff sec_553 refunds taxes united_states v luongo u s dist lexis n d tex date - service is entitled to setoff debtor’s income_tax refund despite debtor’s claims that tax_refund is exempt_property and that the tax_liability was discharged in bankruptcy the court found sec_6402 creates a valid right of setoff and that b c sec_553 is clear and unambiguous in permitting the service to exercise that right notwithstanding the discharge of the tax debt in bankruptcy damages suits for against u s unauthorized collection sec_7433 abel v united_states u s dist lexi sec_1237 d or date - taxpayer sued service for wrongful_levy on stock brokerage accounts the court found that the taxpayer did not sustain actual economic damages under sec_7433 because the value of his funds increased during the period they were frozen by the service levy the court dismissed as too speculative the taxpayer’s argument that he could have reinvested the funds and increased the amount of gain during the period of the levy injunctions gardner v united_states u s app lexis d c cir date - part of this decision dealt with the taxpayer’s request for injunctive relief under sec_6213 the appellate court reversed the lower court’s determination that the anti-injunction_act sec_7421 barred such relief unless the debtor could show irreparable harm and the lack of an adequate remedy at law instead the court_of_appeals ruled a taxpayer is entitled to injunctive relief under sec_6213 without establishing equitable grounds for relief innocent spouse corson v commissioner 114_tc_24 t c date - tax_court holds that a non-electing spouse has a right to challenge by litigation the service’s decision to grant relief under sec_6015 to the other spouse innocent spouse fernandez v commissioner 114_tc_21 t c date - tax_court has jurisdiction under sec_6015 to review service’s denial of innocent spouse relief under sec_6015 levy wrongful oxford capital corp v united_states u s app lexis 5th cir date - employee_leasing company in arrears in taxes was taken over by plaintiff corporation service levied on leasing company’s accounts receivables which plaintiff then directed be deposited in its own bank accounts service responded by levying on plaintiff as nominee alter ego or transferee the fifth circuit held that the united_states must establish by substantial evidence a nexus may bulletin no between the taxpayer and the property levied upon in remanding back to the district_court to establish whether the service in fact met this heightened burden_of_proof the appellate court observed that the service relied solely on tracing specific funds owed to the leasing company to the plaintiff’s bank account which may establish nominee status entitling the service only to the traced funds although the government may later have compiled sufficient facts to establish alter ego status and so been able to levy on any asset of the plaintiff the only relevant factor is what the service knew at the time of the levy a concurring opinion elaborated that a levy made without probable cause amounts to an unconstitutional seizure under the fourth_amendment and so unless the service can prove by substantial evidence that the plaintiff was the alter ego of the leasing company based on facts available to the service at the time of the levy such levy would be wrongful suits against the u s or employees lawyers title insurance corp v phillips u s dist lexi sec_5663 m d ga date - during refinancing attorney failed to discover tax_liens filed against property when service foreclosed debtor defaulted on loan and title company sued attorney for performing inadequate title search the attorney in turn sued the government alleging it misfiled the tax_liens and wrongfully levied on the property although the attorney had not properly served the government the court held that the suit would have to be dismissed in any event according to the court the attorney could not avoid the government’s sovereign immunity because he lacked an interest in the property suits jurisdiction contest of merits of tax van fossen v commissioner t c memo t c date - tax_court has subject matter jurisdiction under sec_6330 to review service’s administrative decision the tax_court found as with lien or levy proceedings under sec_6320 that even though the taxpayer received a statutory_notice_of_deficiency prior to assessment without challenging the deficiency the taxpayer had the right to have the service’s collection_due_process_hearing determination reviewed by a court the tax_court however dismissed the taxpayer’s petition because in challenging the underlying assessments the taxpayer does not state a claim upon which relief can be granted may bulletin no chief_counsel_advice collection_due_process bankruptcy automatic_stay date cc el gl br1 gl-808185-99 uilc memorandum for southern california district_counsel from subject alan c levine chief branch general litigation notice_of_intent_to_levy cdp_notice issued during automatic_stay taxpayer this memorandum responds to your memorandum regarding the above subject this document is not to be cited as precedent legend taxpayer x date a date b date c amount a amount b amount c date d date e date f date g may issue s bulletin no whether a notice_of_intent_to_levy and notice of your right to a hearing pursuant to sec_6330 issued after commencement of the bankruptcy violates the automatic_stay in bankruptcy provided in u s c sec_362 whether the taxpayer had a right to dispute the underlying liability pursuant to sec_6330 because he did not receive a statutory_notice_of_deficiency pursuant to sec_6213 conclusion a notice_of_intent_to_levy and notice of your right to a hearing violates the automatic_stay because it is an act to collect a claim that arose before the commencement of the bankruptcy case in violation of u s c sec_362 the taxpayer is entitled pursuant to sec_6330 to dispute the underlying tax_liability because the tax_liability in dispute arose from filed income_tax returns for and date b for which no statutory notice was issued facts on date c the taxpayer filed a federal_income_tax return for showing a refund of dollar_figureamount a he then filed an amended_return that showed a tax_liability of dollar_figureamount b the taxpayer filed a timely federal_income_tax return for date b showing a tax_liability of dollar_figureamount c the internal_revenue_service service properly assessed the tax_liabilities and sent the taxpayer proper notice_and_demand under sec_6303 the taxpayer entered into an installment_agreement with regard to the date a and date b tax_liabilities but made no payments on the installment_agreement the service sent the taxpayer a notice_of_intent_to_levy pursuant to sec_6331 in date d informing the taxpayer that he had defaulted on his installment_agreement and that the service intended to levy it does not appear that the service took any_action prior to date as a result of that notice the taxpayer filed a chapter petition in bankruptcy on date e sec_6330 became effective on date pursuant to sec_6330 the service sent the taxpayer a notice_of_intent_to_levy and notice of your right to a hearing known as a collection_due_process_notice or cdp_notice form on the taxpayer timely sent a request for a cdp hearing form which was timely received by the service prior to january the effective date of sec_6330 enacted by the internal_revenue_service restructuring and reform act of taxpayers did not have a right to a collection_due_process_hearing prior to levy may bulletin no the appeals officer contacted the taxpayer by mail to schedule a cdp hearing in that letter the appeals officer set forth sec_6330 as his legal basis for informing the taxpayer that by law he could not raise the underlying liability because he had received notices the appeals officer did not specify to which notices he was referring but it appears that he was referring to the statutory_notice_of_deficiency mentioned in sec_6330 the taxpayer met with the appeals officer on date g and set forth his reasons for challenging the underlying liability the appeals officer has requested assistance from your office with respect to the wording of a proposed notice_of_determination law and analysis cdp_notice as violation of automatic_stay in our view the issuance of a sec_6330 cdp_notice by the service is a violation of the automatic_stay in bankruptcy in violation of u s c sec_362 in the present case both date a and date b are prepetition years hence any attempt to collect from the taxpayer-debtor would violate the automatic_stay a debtor is protected from any act to collect assess or recover a claim against the debtor that arose before the commencement of the case u s c sec_362 the service will generally issue a cdp_notice pursuant to sec_6330 only when it has identified a levy source and levy is the next planned action sec_6330 directs that the cdp_notice inform the taxpayer of the service’s proposed action ie the proposed levy we conclude that issuance of a cdp_notice during bankruptcy is in violation of the automatic_stay therefore the cdp_notice is void in re 954_f2d_569 9th cir violations of the automatic_stay are void taxpayers have the right to request a cdp hearing under sec_6330 only if they do so within thirty days of the date on the cdp_notice if the cdp_notice is void the taxpayer does not have a right to a cdp hearing and the service may not issue a notice_of_determination on the basis of a hearing held pursuant to a void cdp_notice in addition we believe there has been no statutory suspension of the limitations_period on collection in this case pursuant to sec_6330 because no valid cdp_notice was sent and the taxpayer therefore does not have the right to request a cdp hearing which would cause the service to suspend the statute once the taxpayer is no longer in bankruptcy the service may send a valid cdp_notice to avoid any confusion we recommend delivering a new valid cdp_notice to the taxpayer in person and explaining to the taxpayer that his prior cdp hearing was held in violation of the automatic_stay of u s c sec_362 he should therefore sign a new request for a cdp hearing form and appeals will grant him a new cdp hearing we do not agree with your suggestion that actions taken by the appeals officer that are analogous to settlement discussions or compromise agreements might be may bulletin no permissible during the pendency of a bankruptcy this approach fails to recognize that the very issuance of a cdp_notice pursuant to sec_6330 was a step by a revenue_officer to collect or recover a liability owed to the government as such it is a violation of the automatic_stay and is void if the service intends to enter into settlement discussions or a compromise_agreement while a taxpayer is in bankruptcy there are alternative courses of action that do not include sending a cdp_notice right to dispute the underlying liability when the taxpayer in this case receives a valid cdp_notice he has a right to dispute the underlying tax_liability sec_6330 permits a taxpayer to raise the underlying liability at a cdp hearing if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have any opportunity to dispute such tax_liability emphasis added the tax_liability in this case arose from filed tax returns the service did not issue a statutory_notice_of_deficiency with regard to these tax_liabilities for and date b rather they were self-assessed it appears from the facts presented that the taxpayer has never had an opportunity to meet with the service to discuss the merits of his tax_liabilities the service could issue a new cdp_notice to the taxpayer since we understand that the applicable statute_of_limitations on assessment is still open we agree with your proposed recommendation that the appeals officer turn the case over to the examination_division for resolution case development hazards and other considerations we can identify no other litigating hazards that would change or qualify the conclusions reached in this memorandum please modify your advice to reflect the conclusions reached in this memorandum voiding or rescinding irs sales date cc el gl br1 gl-602519-99 uilc memorandum for district_counsel north florida district jacksonville from subject alan c levine chief branch general litigation voiding or rescinding irs tax sales taxpayer may bulletin no this responds to your request for advice regarding the above subject this document is not to be cited as precedent issue s can the internal_revenue_service service adopt a more flexible administrative remedy for taxpayers who fail to file a suit to quiet title within the 180-day redemption_period after the service has conducted a procedurally defective tax sale and for purchasers in the same situation conclusion the taxpayer must file a suit to quiet title within the 180-day statutory period of redemption the service is prohibited from adopting a more flexible administrative remedy for either the taxpayer or a purchaser than that provided by the internal_revenue_code code facts the service seized and sold property belonging to the taxpayer the sale was procedurally defective because the service did not properly serve the purchaser with the notice of sale as required by sec_6335 and b after the 180-day redemption_period the service issued a deed to the purchaser who sued to evict the taxpayer in state court the taxpayer successfully argued that the sale was defective because he was improperly served as noted above the state court refused to evict the taxpayer and instead dismissed the suit the purchaser demanded a return of the purchase_price plus costs eg attorney’s fees and lost interest law and analysis courts have held that the service must strictly comply with the seizure and sale statutory provisions of the code which are for the benefit of the taxpayer or be faced with a sale that is voidable by the taxpayer in contrast there is no statutory protection for the purchaser of real_property pursuant to sec_6335 purchasers who have objected in similar situations have not prevailed powelson v united_states 963_f2d_1156 9th cir 917_f2d_729 2d cir 506_f2d_967 5th cir your office has suggested that the service exercise greater flexibility in this area in order to promote settlement with taxpayers and to minimize litigation specifically you recommend that taxpayers be given two years to bring a suit to quiet title in the event of a procedurally defective sale this recommendation of a two-year period must be analyzed in the context of the 180-day redemption_period provided in sec_6337 a brief review of the legislative_history of sec_6337 shows that congress carefully selected the present 180-day redemption_period may bulletin no the internal_revenue_code of contained sec_6337 in a form substantially_similar to the current provision in the 1986_code with the exception that property could be redeemed at any time within year after the sale thereof that time period carried over unchanged from the internal_revenue_code_of_1939 and earlier revised statutes see h_r rep no 83rd cong 2d sess in the federal_tax_lien act amended sec_6337 by reducing the time available for redemption to days the explanation for this change is highly relevant to the present discussion while a reasonable period of time for redemption in these cases is desirable nevertheless such a long redemption_period tends to unnecessarily depress the price which potential purchasers are willing to bid for property at these sales h_r rep 89th cong 2d sess the shorter redemption_period could be interpreted as beneficial to the taxpayer because a higher price for the property would result in a greater satisfaction of his tax_liability nevertheless in in the tax equity and fiscal responsibility act of tefra congress increased the 120-day period to days the provision appeared in subtitle h entitled taxpayer safeguard amendments the subtitle also included provisions increasing the value of property exempted from levy and requiring the release of a lien within days while the legislative_history contains no explanation for the change we believe that the addition of an extra sixty days was considered to be beneficial for a taxpayer because it affords additional time to raise funds needed to redeem real_property it is also clear that the 180-day period for redemption which is also the period during which the taxpayer has standing to file such a suit does not allow for additional flexibility since it provides the basis for a waiver of sovereign immunity the taxpayer's ability to recover on his lawsuit depends on whether a taxpayer has standing to bring a suit for failure of the service to strictly follow the procedures of sec_6335 while many courts gloss over the jurisdictional and sovereign immunity waiver requirements because they were met in a particular case taxpayers must cast their lawsuit as a suit to quiet title in order to invoke the waiver of sovereign immunity pursuant to u s c this suit is appropriate where the united_states has or claims a mortgage or other lien on real_property briefly u s c provides for the waiver of sovereign immunity and a separate basis must be present for the court to have jurisdiction over a case jurisdiction is provided by u s c which grants to district courts original jurisdiction of any civil_action arising under any act of congress providing for internal revenue therefore it is incumbent upon the service to determine whether the complaining taxpayer is still within the 180-day redemption_period provided by sec_6337 when it becomes a party to a quiet title action only during that period does the united_states have a lien on or an interest in the property that would subject it to the section waiver provisions see 966_fsupp_126 d mass may bulletin no millitello v united_states 970_fsupp_1022 m d fla clearly states the pertinent law at the time when plaintiff commenced this action the government no longer had a lien interest in the property at issue since the government had already sold the property prior to the filing of the suit and no longer claimed any interest in the property does not apply finally should not be read to provide a means of disturbing a sale long since final citations omitted any attempts by the service administratively to lengthen the period in which a taxpayer could sue to rescind a procedurally defective sale would fail because waiver of sovereign immunity is strictly construed 153_f3d_263 5th cir sovereign immunity deprives the courts of jurisdiction regardless of the merits of the taxpayer’s claims kabakjian v united_states u s t c big_number e d pa waiver of sovereign immunity strictly construed congress also has not provided a remedy to a purchaser who is dissatisfied after purchasing property at a tax sale a close reading of the statute on sale and redemption suggests that these provisions are for the benefit of the taxpayer since the service is selling the taxpayer’s seized property to satisfy the taxpayer’s liability the sale of property seized by the government as noted in sec_301_6335-1 is accomplished on a caveat emptor basis property is sold as is and where is and without_recourse to the united_states moreover a purchaser may not seek rescission of the sale for failure of the property to conform in any way to the representations made a careful reading of i r c the sale provisions reveals no remedy to a disappointed purchaser in the event the taxpayer redeems the real_property after sale of course a purchaser is entitled to the amount_paid by such purchaser and interest thereon at the rate of percent per annum to compensate him for_the_use_of his money as set forth in sec_6337 recent changes to sec_7433 by which a taxpayer can sue for intentional reckless or negligent actions of revenue officers and employees does not extend to third parties or purchasers at tax sales certainly third parties and tax sale purchaser sec_2 see william t plumb jr federal liens and priorities-agenda for the next decade iii yale l journal in which the author suggests that a purchaser might be reimbursed perhaps on the ground of mutual mistake if the property sold proves not to have been property subject_to the lien at all but see woody v united_states u s t c cl_ct court held that purchaser who claimed to be misled by a notice of sale purporting to sell two tracts when the taxpayer owned only one tract had no recourse because sale notices purported to sell only taxpayer’s interest in property accord martin v united_states u s t c big_number fed cl service’s notice of encumbrance disclaimer precluded purchaser from asserting claim he was misled may bulletin no could have been included but congress chose to reserve these provisions exclusively for taxpayers in conclusion the carefully crafted legislative scheme does not permit the service administratively to provide flexibility to either taxpayers or purchasers after a procedurally defective tax sale other than those avenues discussed above a taxpayer may void a procedurally defective sale by filing a suit to quiet title within the redemption_period a purchaser has no remedy in the event of a procedurally defective sale case development hazards and other considerations we can identify no other litigating hazards that would change or qualify the conclusions reached in this memorandum donee liability sec_6324 date cc el gl br1 tl-543-98 uilc memorandum for district_counsel houston alan c levine chief branch general litigation from subject legend taxpayer donor x donee y amount dollar_figurez this is in response to your memorandum of date regarding the above subject the questions you raised concern the application of sec_6324 issues whether donee liability under sec_6324 may be imposed where the internal_revenue_service service has asserted a deficiency for additional gift_tax against the donor with respect to unreported transfers of property to third parties while the case is pending in the tax_court may bulletin no what is the service’s current policy with respect to the assertion of donee liability under sec_6324 conclusion the service may impose personal liability against a donee pursuant to sec_6324 while a deficiency proceeding is pending in the tax_court as a result of the service’s assertion of additional gift_tax liability against the donor but it will have to await the court’s decision to ascertain the amount of that liability it is the current policy of the service to pursue donee liability only where it appears that collection from the donor is not possible facts x the donor died on on date the service issued a notice_of_deficiency to the executor and temporary administrator of the estate of x for federal gift_tax relating to transfers made by x during the taxable_year the service had determined among other things that during x had made taxable_gifts of to y the service also determined that during that same year x made a taxable gift of real_property valued at dollar_figurez to a married y subsequent to having made the taxable_gifts to her in the decedent filed his gift_tax_return on or about none of the above- mentioned gifts were reported on the gift_tax_return neither y or were listed as donees of any gift reported on the return although the amount of tax shown on the gift_tax_return was fully paid with the filing of the return the service however increased the amount of the decedent’s taxable_gifts and asserted a deficiency in gift_tax for the year the donor’s estate filed a petition with the tax_court in response thereto prior to the decedent’s death a great majority of his assets were transferred into the donor’s living_trust leaving his estate nearly devoid of assets the decedent’s son is the primary beneficiary of the trust and the decedent’s long-time is the trustee the service has not yet taken any steps to assert transferee_liability against the trust for the decedent’s unpaid gift_tax liabilities the estate contends that it has no funds and that the remaining assets of the living_trust are insufficient to satisfy the outstanding gift_tax liabilities consequently the estate believes that the service should assert donee liability under sec_6324 against both y and for the unpaid gift_tax liabilities y filed a petition in bankruptcy under chapter of the bankruptcy code on the bankruptcy case is currently pending and the service did not file a proof_of_claim for her gift_tax liability since the service was not asserting gift_tax liability against y at time her petition was filed the period for filing a proof_of_claim has expired and the plan has been confirmed bankruptcy code sec_507 governs the priorities of tax claims in bankruptcy unlike subsection a which refers to income or gross may bulletin no receipts taxes subsection e provides for the priority of excise_taxes under which category gift_taxes fall in re grynberg f2 10th cir pursuant to subsection e i priority is awarded to a gift_tax where the transaction gift occurs within three years prior to the date the petition is filed in the instant case the gifts to y were made between and thus except for any gifts that may have been given to y between all the other gifts would fall within the three year period prior to the petition date and the gift_taxes arising therefrom would constitute nondischargeable taxes one caveat that must be considered is that b c sec_507 does not state that the priority afforded the government applies not only to the debtor who is usually the taxpayer but to transferees of the debtor as well however the legislative_history of that section leads us to believe that the same result would apply in the case of a transferee see statement of senator deconcini cong rec s17429 daily ed date as just stated it is too late for the service to collect these taxes from the bankruptcy_estate since no proof_of_claim was filed in addition the gift_tax lien provided by sec_6324 is an unrecorded lien unlike a notice_of_federal_tax_lien and can be avoided by the bankruptcy trustee b c sec_545 however the tax_liability will survive the bankruptcy and will be collectible from any after-acquired assets in this regard presently there is an adversary proceeding in which y has filed suit against the decedent’s son to contest the share of donor’s estate to which she claims to be entitled if she is successful in that litigation there may exist ample funds to satisfy her gift_tax liability after having satisfied all the bankruptcy claim creditors pursuant to b c d a the confirmation of y’s chapter plan entitled her to a discharge from her prepetition debts accordingly the automatic_stay was no longer in effect following confirmation of her plan b c sec_362 law and analysis issue sec_6324 provides another source of collection for the gift_tax when that tax cannot be collected from a donor ie it imposes personal liability upon the donee sec_6324 reads as follows except as otherwise provided in subsection c unless the gift_tax imposed by chapter is sooner paid in full or becomes unenforceable by reason of lapse of time such tax shall be a lien upon all gifts made during the period for which the return was filed for years from the date the gifts are made if the tax is not paid when due the donee of any gift shall be personally liable for such tax to the extent of the value of such gift any part of the property comprised in the gift transferred by the donee or by a transferee of the donee to a purchaser or holder of a security_interest shall be divested of the lien imposed by this subsection and such lien to the extent of the value of such gift shall attach to all the property including after-acquired property of the donee or the transferee except any part transferred to a purchaser or holder of a security_interest may bulletin no sec_6151 provides for the time and place for paying the tax shown on a return subsection a thereof states the following general_rule - except as otherwise provided in this subchapter when a return of tax is required under this title or regulations the person required to make such return shall without assessment or notice_and_demand from the secretary pay such tax to the internal revenue_officer with whom the return is filed and shall pay such tax at the time and place fixed for filing the return determined without regard to any extension of time for filing the return see also sec_25_6151-1 the liability of a donee arises as soon as the donor fails to pay the tax when due and the liability is not contingent upon a determination_of_a_deficiency against the donor 147_f2d_186 8th cir in that case the period of limitations for asserting a deficiency against the donor had expired the argument by the donee there was that the donor’s liability for the tax was primary and that of the donee secondary and that no liability should therefore exist against a donee for any part of a tax which a solvent donor has not admitted in his return until there has been a deficiency determination against the donor in the manner and time provided by the statute however as noted by the eighth circuit the statute itself imposes the tax fixes its amount and prescribes the date when the payment thereof is legally due if the full amount of the tax thus imposed is not paid_by the 15th day of march following the close of the calendar_year the tax has not been paid ‘when due ’ and the unpaid portion bears interest from that date and ‘if the tax is not paid when due the donee of any gift shall be personally liable for such tax to the extent of the value of such gift’ id pincite according to the court_of_appeals nowhere in its language does the statute make the liability of the donee contingent or dependent upon a formal determination of deficiency against the donor or upon any other steps to collect from him where there have been no proceedings against the donor the donee is afforded a full opportunity to contest the validity and the amount of the tax under the provision in the transferee section of the statute for assessing and collecting his liability in the same manner as in the case of a deficiency id pincite in the present case the service has alleged that the donor made gifts during that were not reflected on the gift_tax_return filed by his estate the tax_shown_on_the_return was paid in full with the return pursuant to sec_6151 the tax was due when the gift_tax_return was due to be filed i e on sec_6075 had the donor not paid the gift_tax shown on the return the donee here y would have been liable only to the extent of value of the gifts she received for the amount shown on that return assuming the service had not asserted a deficiency however since the commissioner asserted a deficiency with respect to that return we although the tax in mississippi valley was governed by the provisions of title iii of the revenue act of u s c a int rev act p et seq the result would be the same under sec_6324 may bulletin no believe that the words of the statute sec_6324 if the tax is not paid when due emphasis ours refer to the amount of the deficiency asserted although the court in mississippi valley held that the donee’s liability is not contingent upon a formal determination_of_a_deficiency against the donor or any other step to collect from him it would be more prudent to await the tax court’s decision regarding the amount of that deficiency if any prior to taking steps to collect the amount of the deficiency asserted by the service the period of limitations pursuant to sec_6901 for asserting transferee_liability against an initial transferee such as y is one year after the expiration of the period of limitations for assessment against the transferor the total_tax due at the time of filing of a gift_tax_return includes the amount shown on the return plus the amount of the deficiency as noted by the court in mississippi valley citing sec_1011 of the internal_revenue_code_of_1939 the term deficiency means ‘the amount by which the tax imposed by this chapter exceeds the amount shown as the tax by the donor upon his return’ id pincite until the tax_court redetermines the amount of gift_tax liability in the present case there has been no final_determination of the additional gift_tax due for the facts in mississippi valley do not reflect whether the donor actually paid the amount of gift_tax shown on the return either prior to or subsequent to the time the service alleged that a deficiency existed however as stated above in the present case the tax shown on the donor’s gift_tax_return for was paid prior to the issuance of the notice_of_deficiency in any event we do not view the fact of payment of the amount of gift_tax shown to be due on the return as negating the donee’s personal liability under sec_6324 or sec_6901 where the service could assert a deficiency pursuant to sec_6215 if the taxpayer files a petition with the tax_court the entire amount redetermined as the deficiency by the tax_court which has become final shall be assessed and paid upon notice_and_demand from the secretary no part of the amount determined as a deficiency by the service but disallowed as such by the decision of the tax_court which has become final shall be assessed or collected by levy or by a proceeding in court with or without assessment sec_6215 clearly is applicable to the donor’s liability not that of the donee since it was the donor here who petitioned the tax_court for review thus although y as donee is not the party who is contesting the notice_of_deficiency in the tax_court she is nevertheless pursuant to sec_6324 personally liable for the gift_tax but the amount of her liability generally should await the finality of the tax court’s decision based upon the foregoing discussion we are of the view that y the donee is liable to the extent of the value of the gifts she received during for the amount of gift_tax asserted as a deficiency for the gift_tax_return due for that year considering as stated earlier that the estate has challenged that deficiency in the pending tax_court case the extent of y’s liability will be determined by the outcome of the case ie as prescribed by sec_6324 she will be personally liable only to the extent of the value of the gifts she received assuming the service’s deficiency_notice is upheld by the court issue may bulletin no as a rule the service will not attempt to assert donee liability under sec_6324 until all efforts to collect from the donor have been exhausted irm dollar_figure states that except as provided every effort should be made to assert the tax_liability against the transferor within the period of limitation however if a deficiency in tax is determined in the case of the transferor and the period of limitation has expired the deficiency should be asserted against the transferees or fiduciary within the statutory period of limitation applicable to them sec_6324 renders the donee personally liable for the gift_tax if it is not paid_by the donor although there exist two separate methods for collecting gift_tax liability against a donee ie the foreclosure of the sec_6324 lien or the assertion of transferee_liability under sec_6901 the collection procedures set forth in the statute are not exclusive and mandatory but are cumulative and alternative to other methods of tax collection recognized and used prior to enactment of that statute and its predecessors united_states v russell f 2d 10th cir note that although russell involved estate_tax liability the result would be the same for gift_tax liability since sec_6324 and sec_6324 are similar for example in 102_tc_654 the service attempted to collect the gift_taxes owed from the donee pursuant to the liability established under sec_6324 simultaneously the service issued the donee a notice of transferee_liability pursuant to sec_6901 and the donee filed a petition with the tax_court for redetermination of the liability the donee filed a motion to restrain collection under sec_6213 sec_6213 permits the tax_court to restrain assessment and collection of a deficiency in cases where a timely petition for a redetermination of the deficiency has been filed and then only in respect of the deficiency that is the subject of such petition according to the ripley court normally the service’s collection efforts will be enjoined where it is attempting prematurely to collect a deficiency that is the subject of a timely filed petition for redetermination see meyer v commissioner 97_tc_555 however citing sec_301_6324-1 which provides that the general tax_lien under sec_6321 and the special_gift_tax_lien under sec_6324 are not exclusive of each other but are cumulative the tax_court in ripley concluded that the service could collect the gift_tax from the transferee donee without having made a prior transferee assessment pursuant to sec_6901 in 263_f2d_186 10th cir one of the issues concerned a question of transferee_liability for gift_taxes it was agreed that the donors were solvent but that the statute_of_limitations barred collection against them although all of the gift_tax cases had been consolidated in four of the cases presented the assessments were made against donees of gifts out of which none of the claimed deficiencies arose according to the tenth circuit the liability of the donee as transferee for unpaid gift_tax of his donor is clearly established by statute but such liability is limited to the value_of_the_gift received such liability has been repeatedly upheld by the courts solvency or insolvency of the donor is immaterial and assertion of a deficiency against the donor is not required the statute ie present sec_6324 clearly imposes the liability on any donee of a gift made during the year and the fact that a deficiency exists because of a gift to another makes no difference in la fortune the donees claimed may bulletin no that the notice of transferee_liability did not prorate the liability however in the tenth circuit’s view that is of no concern since the statute makes each donee liable to the extent of his gift see also 88_tc_590 the present situation is similar to that before the united_states claims_court now court of federal claims in 687_f2d_386 ct_cl in that case the plaintiffs who represented the estate of the donor believed that because the transferees donees represented an available source of payment somehow the estate was absolved of any responsibility for the delinquent gift_taxes according to the court the plaintiffs’ argument fails to recognize that even though the transferee_liability provision causes a donee to be immediately and directly liable for the gift_tax should the donor fail to pay the tax when due sec_6901 this does not prevent the irs from seeking payment from the donor as further stated by the court there is nothing in the code requiring the irs to obtain recovery from the donees in lieu of attempting to secure payment directly from the assets of the donor’s estate for this reason we find that the irs acted completely within its prerogative in assessing and collecting the unpaid gift_taxes from oliver’s estate id pincite thus based upon the foregoing discussion we conclude that a donor has no right to insist that the service pursue collection against a donee for the donor’s unpaid gift_taxes case development hazards and other considerations may bulletin no
